Citation Nr: 1030616	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.   Entitlement to an effective date earlier than July 26, 2007, 
for the grant of special monthly compensation (SMC) based on aid 
and attendance.

2.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD), prior June 19, 2008.

3.  Entitlement to a rating in excess of 70 percent for PTSD, to 
include entitlement to a temporary total rating (TTR) under the 
provisions of 38 C.F.R. § 4.29, since June 19, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to December 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for an increased 
rating for his PTSD.  This rating decision also granted SMC based 
upon the Veteran's need for aid and attendance, effective July 
26, 2007.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a July 2009 Travel Board hearing.  A copy of that 
hearing transcript has been associated with the claims file.

In July 2009, subsequent to the issuance of the April 2009 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2009).

The issue of entitlement to a temporary total rating for 
an in-patient hospitalization for PTSD which occurred in 
June and July 2008 has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to a rating in excess of 70 percent for 
PTSD, to include entitlement to a TTR under the provisions of 
38 C.F.R. § 4.29, since June 19, 2008, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to SMC based on the need for aid and attendance 
was an element of the Veteran's claim for an increased rating for 
PTSD, which was received on July 26, 2007.

2.  No formal or informal claim for SMC was received after the 
issuance of the July 1991 rating decision, denying entitlement to 
SMC, and before the informal claim received on July 26, 2007.

3.  Prior to June 19, 2008, the Veteran's PTSD had been 
manifested by total occupational impairment, subjective reports 
of intermittent hallucinations, intermittent suicidal ideations, 
impaired short-term memory, anxiety, depression, nightmares, 
frequent intrusive thoughts, and avoidance of crowds; the record 
is negative for total social impairment, gross impairment in 
thought process or communications, delusions or other thought 
disorder, grossly inappropriate behavior, intermittent inability 
to perform activities of daily living, impaired personal hygiene, 
disorientation to time or place or memory loss for names of close 
relatives, own occupation or own name.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 26, 
2007, for the award of SMC based upon need for aid and attendance 
have not been met.  38 U.S.C.A. §§ 1114, 5110, 5113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.350, 3.352, 3.400 
(2009).

2.  The criteria for a disability rating in excess of 70 percent 
for PTSD, prior to June 19, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 
4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  
73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez I, 
overturning the requirement that VA provide notice that the claim 
could be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki 
(Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, 
third, and fourth elements (contained in the Vazquez I decision) 
were not disturbed by the Federal Circuit's decision.  

The Veteran was provided with a September 2007 letter in which 
the RO notified him of what evidence was required to substantiate 
his claims for SMC and for an increased rating for PTSD.  This 
letter told him what evidence VA would obtain, what evidence he 
was expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  It also notified 
the Veteran that he should submit any relevant evidence in his 
possession.  Thus, this letter met the duty to provide pre-
adjudication notice to the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice pertaining to the 
assignment of disability ratings and of establishment of 
effective dates also were provided in the preadjudication 
September 2007 letter.

The September 2007 preadjudication letter notified the Veteran 
that medical or lay evidence could be submitted to substantiate 
his claims for increased rating and provided specific examples.  
This letter stated that such evidence should describe how the 
Veteran's disability has gotten worse based upon personal 
knowledge and observations.  It also notified the Veteran that he 
could submit statements from his employers.  A March 2009 letter 
also provided notice with regard to the remaining elements 
outlined in Vazquez I and II, after the initial adjudication of 
the Veteran's claim.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini, supra.  Any timing defect was cured by 
readjudication in the April 2009 SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing 
deficiency was cured by readjudication in an SSOC).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records, VA 
treatment records and various private treatment records have been 
obtained.  He has been afforded a VA psychiatric examination and 
a sufficient medical opinion has been obtained.  This 
examination, along with the Veteran's testimony and statements 
and treatment records, are sufficient for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran 
has indicated that he disagrees with the disability rating 
assigned for the disability on appeal, he has not indicated that 
his symptoms have worsened since his last VA examination.

The Veteran is also in receipt of Social Security Administration 
(SSA) benefits based, at least in part, on his PTSD.  Although a 
copy of the January 2004 decision granting these benefits is 
located in the claims file, the accompanying medical records are 
not.  Such treatment records are not relevant to the instant 
matters as such records would predate the claim for an increased 
rating for PTSD and could not substantiate the claim for an 
earlier effective date for the award of SMC.  There appears to be 
no reasonable possibility that SSA records would be "relevant" 
under 38 C.F.R. § 3.159(c)(2), and the Board will accordingly not 
remand this claim again for such records.  See Golz v. Shinseki, 
590 F.3d 1343 (Fed. Cir. 2010) (VA is required only to obtain SSA 
records when they may be relevant to the claim).

The record suggests that the Veteran received treatment from a 
private psychotherapist.  Although a summary for this treatment 
has been submitted by this provider, complete treatment records 
have not been obtained.  An authorization signed by the Veteran 
allowing VA to obtain these treatment records has not been 
submitted.  VA is only obligated to obtain records that are 
adequately identified and for which necessary releases have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent information to be obtained, 
the Board finds that no further assistance is warranted.  VA may 
proceed with the consideration of the claims decided herein.

SMC Criteria

SMC is payable to a Veteran who by reason of service connected 
disability is permanently bedridden, blind in both eyes, or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be afforded consideration in 
determining whether a veteran is in need of regular aid and 
attendance of another person: the inability of a veteran to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; inability 
of a veteran to feed himself through the loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect a 
veteran from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal functions 
which a veteran is unable to perform should be considered in 
connection with her condition as a whole.  It is only necessary 
that the evidence establish that a veteran is so helpless as to 
need regular aid and attendance, not that there is a constant 
need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 
222, 224 (1996) (holding that at least one factor listed in § 
3.352(a) must be present for a grant of SMC based on the need for 
aid and attendance).

"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).

Earlier Effective Date Criteria

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

SMC is a component of the rating for service-connected 
disabilities, and the effective date of SMC is controlled by the 
criteria for assigning increased ratings. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).

Statutory and regulatory provisions specify that unless otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be fixed in accordance 
with the facts found, but will not be earlier than the date of 
receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 38 
C.F.R. § 3.400(o)(2) (which provides that, if the claim is not 
received within one year from such date, the effective date is 
the date of receipt of claim); Harper v. Brown, 10 Vet. App. 125, 
126- 127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year of 
the increase).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action that 
demonstrates intent to apply for an identified benefit may be 
considered an informal claim.  38 C.F.R. § 3.155(a).  Such an 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to a veteran, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an 
informal claim for benefits where a formal claim for service 
connection has already been denied or allowed.  38 C.F.R. § 
3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date 
of outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this regulation apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b).

Earlier Effective Date Claim

The Veteran contends that he has been unable to drive, get 
dressed or take his medications without the assistance of his 
wife since 2003.  The current effective date of July 26, 2007 was 
assigned as this was the date the Veteran's claim for an 
increased rating for PTSD was received.

Prior to the receipt of the Veteran's increased rating claim, a 
July 1991 rating decision denied the Veteran's claim for SMC 
based upon the need of regular aid and attendance.  This claim 
was filed on the basis of his service-connected right arm 
amputation.

A July 2002 letter from Dr. G. S., the Veteran's VA psychiatrist, 
detailed his current psychiatric symptoms and how his symptoms 
rendered him unemployable.  No opinion was offered regarding the 
need for SMC.

A January 2004 SSA decision found that the Veteran had been 
disabled since August 30, 2003 due to PTSD, major depression, 
diabetes mellitus, right above the elbow amputation, and 
neuropathy of the left upper extremity.  This document was 
received by VA on July 21, 2009.

An informal claim for an increased rating for PTSD filed by the 
Veteran's representative was received by VA on July 26, 2007.

An October 16, 2007 VA aid and attendance examination found that 
the Veteran was limited in his ability to care for himself 
independently and relied heavily on his wife for assistance due 
to mildly decreased strength and sensation in his left hand.  He 
requires assistance with his insulin injections and requires 
others to drive him to clinical appointments.  He was also 
service-connected for the amputation of his right arm above the 
elbow.  These restrictions are permanent and result in moderate 
to severe functional limitations.

In a November 2007 letter, Dr. G. S. indicated that the Veteran's 
PTSD symptoms had deteriorated and that he must be supervised at 
all times to keep him safe.

During a July 2009 hearing, the Veteran testified that he had 
difficulty washing his hair and body due to the condition of his 
hand.  His PTSD made it intermittently difficult to care for 
himself.  His wife drove him everywhere due to his anxiety and 
"nervousness".  He alleged that he has required aid and 
attendance since 2003 due to impulse to harm himself.  The 
Veteran's wife testified that she kept his medications and 
"chemicals" locked up so that he would not have access to them.  

The Board has carefully reviewed the evidence of record and finds 
that the claim for an effective date earlier than July 26, 2007, 
for the award of SMC based on the need for aid and attendance, 
must be denied.

As noted above, a July 1991 rating decision denied the Veteran's 
claim for SMC, and it became final.  There is no document which 
was received by VA between the date of this rating decision and 
the informal claim received on July 26, 2007, which can be 
construed as a claim for SMC.  Moreover, it was not factually 
ascertainable that that the Veteran was entitled to SMC in the 
year prior to July 26, 2007, as the first clinical evidence of 
entitlement to this benefit was the October 16, 2007 VA 
examination.  See 38 C.F.R. § 3.157(b).  

The regulations controlling the effective date for an award of 
SMC based upon aid and attendance benefits provide that such 
benefits will be effective as of the date of receipt of claim or 
date entitlement arose whichever is later.  (Emphasis Added).  

The claims file reflects no communication from the Veteran 
between the July 1991 rating decision and the July 26, 2007 claim 
that could reasonably be construed as a claim for an increased 
rating for PTSD, to include SMC based on the need for aid and 
attendance.  The Veteran and his wife have competently claimed 
that he has required such assistance since 2003.  The date of 
claim for SMC, as detailed above is July 26, 2007, and is later 
than this date of entitlement.  The mere presence of medical 
evidence does not, however, establish an intent on the part of 
the Veteran to seek an increased rating for PTSD or for SMC.  The 
Court has held that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

There is no provision for assigning an effective date prior to 
date of claim when there is no evidence that can support an 
ascertainable degree of impairment within one year prior to date 
of claim.  The statute is clear and unambiguous.  If an increase 
in disability is shown within one year prior to date of claim, 
whether formal or informal, then the effective date can be 
earlier than the date of claim.  See 38 U.S.C.A. 5110(b)(2).  
However, if an increase in disability cannot be factually 
ascertainable within one year prior to date of claim, then the 
effective date is the date of claim.  See 38 U.S.C.A. 5110(a).  
Accordingly, an effective date earlier than July 26, 2007, for 
the award of SMC based on the need for aid and attendance is 
legally precluded.  Regrettably, there is no statute or 
regulation that would allow for an earlier effective date.  There 
is no doubt to be resolved in the Veteran's favor.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than July 26, 2007, 
for the award of SMC based upon the need for aid and attendance.  
38 U.S.C.A. § 5107(b).

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental 
Disorders. Under the formula, a 70 percent rating is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood. Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 
9411.

The extent of social impairment will also be considered, but an 
evaluation will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the 
other hand, if the evidence shows that a veteran suffers symptoms 
or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

Ultimately, in Mauerhan, the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan, 16 Vet. App. at 444.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job). A GAF score of 31 to 40 
signifies some impairment in reality testing or communication, or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a depressed 
man avoids friends, neglects family, and is not able to work). 
DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Id.  An assigned 
GAF score, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms of 
a psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a). Accordingly, an 
examiner's classification of the level of psychiatric impairment, 
by word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  Id.; 
see also VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that the severity of his PTSD symptoms 
warrants a 100 percent schedular rating, prior to June 19, 2008.

A June 2007 VA treatment note shows that the Veteran reported 
periods of depression, some anxiety and reduced nightmares and 
intrusive thoughts.  His sleep was good while taking Ambien.  He 
was able to go out with someone, enjoyed spending time 
babysitting his grandchildren and both of his children resided 
with him.  The Veteran was described as alert and oriented, 
appropriately dressed and groomed with a euthymic mood and 
constricted effect.  Speech was spontaneous, logical and goal 
directed.  Auditory or visual hallucinations or suicidal and 
homicidal ideations were denied.  There was no evidence of 
delusions.

An October 2007 VA psychiatric examination reflects the Veteran's 
reports of nightmares, anniversary reactions, frequent intrusive 
thoughts, anxiety, difficulty concentrating, avoidance of crowds, 
panic attacks and that he rarely leaves his house alone without 
being accompanied by his wife.  He attributed his reluctance to 
leave the home to his frequent feelings of depression.  He 
reported having been married to his wife for years, that their 
relationship was close, and that his daughter and toddler 
grandson reside in his home.  Although his previous treatment 
records indicated that he enjoys spending time with his 
grandchild, he reports that he was not left alone with the 
grandchild due to his nervousness.  He has not worked since 
retiring from his job five years ago.  Mental status examination 
revealed a depressed mood and a somewhat tense and anxious 
affect.  Thought process was logical and organized with no 
evidence of thought disorder.  Hallucinations or delusions were 
denied and there was no evidence of these on examination.  
Constant suicidal thoughts without intent were reported.  Insight 
and judgment were good and his cognition was thought to be 
grossly intact.  Following this examination and a review of the 
Veteran's electronic medical record, diagnoses of PTSD, major 
depressive disorder and panic disorder with agoraphobia were 
made.  A current GAF of "45-50" was assigned with the highest 
GAF in the past year noted to be 50.  The examiner noted that his 
condition has caused significant social impairment, that he was 
quite isolated and could not be left alone.

Worsened depression, anxiety and increased nightmares were 
reported in a November 2007 VA treatment note.  Passive suicidal 
thoughts for the past two weeks with a plan were reported.  
Mental status examination found the Veteran to be alert, 
oriented, appropriately dressed and groomed with a dysphoric mood 
and constricted effect.  His speech was spontaneous, logical and 
goal directed.  Auditory or visual hallucinations and homicidal 
ideations were denied.  There was no evidence of delusions.

Suicidal ideations were denied in a January 2008 VA treatment 
note.  The Veteran was noted to be alert, oriented, appropriately 
dressed and groomed with a chronically dysphoric mood and 
restricted effect.  Speech was spontaneous, logical and goal 
directed.  Auditory and visual hallucinations or suicidal and 
homicidal ideations were denied.  There was no evidence of 
delusions.

The Veteran's private psychotherapist noted in a January 2008 
treatment summary that the Veteran was severely impaired in 
nearly all areas of his life and felt most comfortable at home 
with his family as a support.  He loved his dogs which provided 
him with distraction, love and support.

A June 2008 VA hospitalization summary indicates that the Veteran 
had been admitted following an attempted suicide.  He reported 
being disappointed that his attempt was unsuccessful, felt 
depressed and that he experienced progressively worsening 
hallucinations.  His discharge diagnoses included chronic PTSD 
and severe major depressive disorder and his assigned GAF was 30.

A June 2008 VA treatment note indicates there were no episodes of 
confusion and the Veteran was noted to be cognitively intact.  
However, he began to experience confusion following a bathroom 
fall in which he struck the back of his head.  He was transferred 
to another facility for treatment of this injury.

The Veteran's psychiatric symptoms were noted to be consistently 
evident with inconsistent responses to both talk and medication 
therapies in a June 2008 private treatment summary.  He was found 
to be "significantly impaired in all areas of [his] life due to 
these symptoms" which include panic attacks, anxiety, 
flashbacks, hallucinations and nightmares.  Suicidal thoughts or 
behaviors were denied by the Veteran.

Mental status examination conducted in a July 2008 VA treatment 
note found that the Veteran appeared somewhat fatigued, that he 
was very cooperative with the interview, that his speech was slow 
and that his mood was depressed with a restricted effect.  His 
thought process was goal oriented and there were no psychotic 
symptoms.  Suicidal ideations were denied.  His judgment and 
insight were fair.

A current GAF of 42 was assigned in a July 2008 VA treatment 
note.  The Veteran reported feeling overwhelmed by nightmares and 
feelings of anxiety.  Auditory hallucinations and nightmares were 
also reported.

During a July 2009 hearing, the Veteran testified that he had 
attempted suicide in May or June 2008 and that he subsequently 
had been hospitalized for approximately one month.  He 
experienced frequent nightmares, loss of concentration, short-
term memory difficulties and frequent auditory and visual 
hallucinations.  He would occasionally purchase items on the 
internet while "sleepwalking".  He had difficulty remembering 
the names of friends.  The Veteran's wife testified that he has 
to drive him, that she accompanies him everywhere and that they 
had been married for 34 years.  She also testified that he gauges 
the reaction of their dogs to determine whether he was 
experiencing an auditory hallucination.

Throughout the course of this appeal until his hospitalization on 
June 19, 2008, the Veteran's PTSD has been manifested by total 
occupational impairment, subjective reports of intermittent 
hallucinations, intermittent suicidal ideations, impaired short-
term memory, anxiety, depression, nightmares and avoidance of 
crowds.  He was consistently described as appropriately dressed 
and groomed, cooperative with the provider and as having logical 
thought processes.  He has been able to maintain a long-term 
marriage to his wife as well as relationships with his children 
and his grandchild.  Although he reported difficulties with 
short-term memory and remembering the names of friends, the 
record is negative for disorientation to time or place, memory 
loss for the names of close relatives, his own occupation or his 
own name.  The record is further negative for gross impairment in 
communications or grossly inappropriate behavior.  The October 
2007 VA aid and attendance examination suggests that the 
Veteran's reported difficulties bathing were due to the condition 
of his left hand rather than his PTSD.  The assigned GAFs between 
30 and 50 suggest serious symptoms at most.  A 100 percent 
disability rating is not warranted for the period, prior to June 
19, 2008.  38 C.F.R. § 4.130, DC 9411.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's PTSD manifested as the symptoms detailed above.  No 
hospitalizations, during the period under consideration.  The 
rating criteria contemplate these impairments.  Hence, referral 
for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2009).

The Veteran has been unable to work since August 2002 and has 
been awarded SSA benefits due to, in part, his PTSD.  However, 
the Veteran has been in receipt of a combined total schedular 
rating for his various service-connected disabilities since March 
2001.  Thus, consideration of a TDIU is therefore moot.


ORDER

Entitlement to an effective date earlier than July 26, 2007, for 
the award of SMC based upon the need for aid and attendance is 
denied.

Prior to June 19, 2008, entitlement to a rating in excess of 70 
percent for PTSD is denied.


REMAND

The Board finds that additional development on the issue 
remaining on appeal is warranted.

The Board notes that the record shows that, on June 19, 2008, the 
Veteran was hospitalized at least three weeks for a suicide 
attempt related to his service-connected PTSD.  This raises the 
issue of entitlement to a TTR under the provisions of 38 C.F.R. 
§ 4.29, which is intertwined with the Veteran's ongoing appeal 
for a rating in excess of 70 percent for PTSD.  The issue of 
entitlement to a TTR has not been adjudicated and must be, on 
remand.  Moreover, the Veteran has not been reexamined for his 
PTSD since his June 2008 hospitalization.  Consequently, the 
Board finds that a remand is necessary for an examination to 
determine whether the Veteran's PTSD symptoms lessened after his 
hospitalization.  Thus, the Board finds that the issue of an 
increased rating for the Veteran's PTSD since June 19, 2008, is 
inextricably intertwined with the implied claim for a TTR and a 
Board decision on the increased rating claim at this time would 
be premature.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Prior to scheduling the Veteran for examination, outstanding VA 
treatment records should be obtained and associated with the 
record.  In this regard, the claims file contains treatment 
records from the Connecticut VA Healthcare System dated up to 
April 2, 2008 and then dated from June 4, 2008 to August 4, 2008.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records for the 
evaluation and treatment of the Veteran from 
the Connecticut VA Healthcare System dated 
between April 2, 2008 and June 4, 2008 and 
since August 4, 2008.  All records and/or 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

2.  After completion of 1 above, schedule the 
Veteran for a VA psychiatric examination to 
determine the nature and extent of all 
pathology, which may be present, pertaining 
to his service-connected PTSD.  All 
appropriate tests and studies deemed 
necessary should be accomplished (with all 
findings made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.  The entire claims 
file must be sent to the examiner for 
review and the examiner should 
acknowledge such review in the 
examination report or in an addendum to 
the report.

The examiner should render specific findings 
with respect to the existence and extent (or 
frequency, as appropriate) of: memory loss; 
depressed mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score representing 
the level of impairment due to the Veteran's 
service-connected PTSD, and an explanation of 
what the score means.  The examiner should 
specifically comment on any occupational and 
social impairment(s) due to his PTSD.  

The examiner should also offer an opinion as 
to whether it is possible to distinguish the 
symptoms and effects of the Veteran's 
service-connected PTSD from those 
attributable to any nonservice-connected 
psychiatric disability, if any.  If it is not 
medically possible to do so, the psychiatric 
examiner should clearly so state, indicating 
that the above-noted findings are indicative 
of the Veteran's overall psychiatric 
impairment.

The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report.

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, adjudicate the 
implied claim for a TTR under the provisions 
of 38 C.F.R. § 4.29 and readjudicate the 
claim for a rating in excess of 70 percent 
for PTSD, since June 19, 2008, in light of 
all pertinent evidence and legal authority.  
VA should document its consideration of 
whether "staged rating," pursuant to the Hart 
decision, cited to above, is warranted.  If 
any benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


